I emphatically disagree with the conclusion reached by my associates.
I am unable to believe that the testimony of four delinquent boys, two and possibly three of whom are delinquent because of the commission of felonies, attains that degree of probity necessary to establish the guilt of defendant beyond a reasonable doubt. Especially is that true in view of the probability of a vindictive conspiracy on the part of the delinquents to get even with the defendant because he had the temerity to charge Ronald Frontz, one of the prosecuting witnesses, with burglary of his gasoline station, the commission of which offense Frontz admitted.
The testimony of the four minors, all willing accomplices to the offenses charged, assuming them to have been committed by defendant, was entirely uncorroborated, as to any of the offenses, by the direct testimony of any other witness. *Page 274 
In my opinion, this judgment is manifestly against the weight of the evidence, when the testimony of the state is balanced against the previous good reputation of defendant, his 4 1/2 years service in the army, his conduct in the army and during his incarceration at Lima State Hospital, and the testimony of witnesses as to his good character. See opinions of this court in Glowaski v. State, 20 Ohio App. 112, at pp. 115-116,153 N.E. 157, and City of Lorain v. Jameson, 20 Ohio App. 528, at p. 529, 153 N.E. 301; and Cooper v. State, 121 Ohio St. 562,170 N.E. 355.
In 1 Underhill's Criminal Evidence (Fifth Ed.), Section 181, at pp. 372-373, the following appears:
"An accomplice's testimony is subject to grave suspicion and should be acted on with the utmost caution. * * * the rule that evidence of accomplices should be received with caution applies only when the witnesses joined in committing the particular crime for which the defendant is being tried."
(Such was the case here, if we assume the commission of the offenses charged.)
Although I am fully aware of the rule that a reviewing court should not reverse a judgment of a lower court where there iscredible evidence presented in support of the judgment, which, if believed by the trier of the facts, would justify the judgment rendered, I am firmly convinced that the evidence offered by the state in this case was not credible evidence.
It is my conclusion that this judgment should be reversed. *Page 275